Citation Nr: 0504677	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-29 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nervous 
disorder, and if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In February 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue on appeal have been 
completed.

2.  In a February 1989 unappealed determination, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for a nervous disorder.  He 
was notified of that determination, and did not appeal.  This 
is the last final decision on any basis.

3.  The appellant filed to reopen a claim of entitlement to 
service connection for a nervous disorder in February 2002.

4.  The evidence received since the February 1989 
determination includes evidence that is cumulative or 
redundant of the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The February1989 unappealed rating action is final.  New and 
material evidence has not been received to reopen the 
previously denied claim seeking service connection for a 
nervous disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 
C.F.R. §§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions are effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is applicable to the appellant's claim which 
was received after that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate. Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
They are applicable to the appellant's claim to reopen, which 
was received after that date.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf. See e.g., the letters addressed 
to the appellant from the RO dated in March 2002 and October 
2002. The Board notes that in October 2002, the RO sought to 
specifically satisfy the requirements of 38 C.F.R. § 
3.159(b)(1), and 38 C.F.R. § 3.156(a). Thus the Board finds 
that the veteran was on notice of what he must show to 
prevail in his claim and of what evidence the RO has 
received. The communications provided the appellant with a 
specific explanation of the type of evidence necessary to 
reopen his claim, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf. See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pertinent to the claim to reopen, the appellant advised of 
additional medical records which the RO attempted to obtain 
by letters to the identified providers. See e.g., letters 
dated in March 2002 to the vet's physicians. Various medical 
records were subsequently received from the veteran's 
physicians. In addition, the veteran was afforded a VA 
examination in August 2003 which included a psychiatric 
evaluation. Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information. 

The Board finds that, in the circumstances of this case, 
remand for any additional development or notification would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). Accordingly, the Board finds that the duty 
to assist and notify provisions of the VCAA with respect to 
the veteran's claim to reopen have been fulfilled.

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

III.  Analysis

Entitlement to service connection for a nervous disorder was 
initially denied on the merits by RO decision of August 1948, 
on the basis that the evidence failed to show any complaint 
or treatment in service for a nervous disorder. 

The veteran attempted to reopen the claim in December 1988, 
and submitted records showing treatment for cardiovascular 
and other unrelated disorders. The claim to reopen was last 
finally denied in a February 1989 rating action on the basis 
that the evidence provided no new basis for reconsideration 
of the claim.  The veteran was notified of this action and 
did not appeal.

The evidence of record that formed the bases for the prior 
denials included the service medical records, post-service 
treatment records dated in 1948, 1949, and 1953 showing 
complaints of nervousness, and diagnoses of cardiovascular 
reaction, and anxiety reaction; a note from Dr. Giuliano 
dated in February 1948, stating that the veteran had been 
treated in 1947 for nervousness and pains over his heart 
which were of nervous origin; and treatment reports from the 
veteran's physicians dated from 1970 to 1989, documenting 
treatment for cardiovascular and other disorders. None of the 
records submitted prior to the current claim showed 
complaints or diagnoses of a nervous disorder in service, or 
attributed the veteran's nervous disorder to his military 
service.

Evidence received in support of the claim to reopen includes 
a VA examination dated in August 2003 for evaluation of 
cardiovascular disability, which included a nervous system 
review. The examiner noted post-service hospitalizations 40 
years ago, with diagnoses of depression and anxiety. This 
evidence is cumulative of evidence of the veteran's post-
service diagnoses that were previously considered by the RO 

The evidence also includes voluminous records of 
hospitalization and treatment for cardiovascular and other 
unrelated disorders from May 1970 to September 2003. These 
records reflect no treatment for a nervous disorder. Thus the 
records are irrelevant, do not relate to an unestablished 
fact necessary to substantiate the claim, and do not raise a 
reasonable possibility of substantiating the claim. 

Also submitted were letters from the veteran's physicians 
dated in December 2002, January 2003, and September 2003, 
which relate post-service hospitalizations and treatment in 
1948, 1949, and 1953 with diagnoses of cardiovascular 
reaction, nervousness, and anxiety reaction. Dr. Wilson's 
letters also indicate current medication for severe anxiety 
attacks, and Dr. Johnson's letters report treatment for 
anxiety and cardiovascular disability. However, none of the 
evidence attributes the current nervous disorder to military 
service. Thus the evidence is mainly duplicative or 
cumulative of evidence of record previously considered by the 
RO in prior rating determinations, and does not relate to an 
unestablished fact necessary to substantiate the claim, i.e. 
does not show that the current disability is related to 
military service.

In sum, the evidence is mostly duplicative, cumulative, or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. Accordingly, it is 
not new and material, and reopening of the claim is not in 
order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a nervous 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


